Citation Nr: 0507858	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to increased rating for tinnitus, currently 
rated as 10 percent disabling, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to initial compensable rating for 
bilateral hearing loss is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include 
separate evaluations for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral tinnitus was granted by 
rating action dated in June 2002, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective March 18, 2002.  The 
veteran asserts that a separate 10 percent evaluation for 
each ear should be established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The facts of this case are not in dispute.  In the veteran's 
June 2002 VA audiological examination, he was diagnosed with 
bilateral tinnitus.  By a June 2002 rating action, the RO 
granted the veteran's claim for service connection for 
tinnitus, and assigned a 10 percent disability rating, 
effective from March 18, 2002, under Diagnostic Code 6260. 

As noted above, the veteran's service-connected tinnitus has 
been rated under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which provides that a maximum 10 
percent evaluation is warranted for recurrent tinnitus.  On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  If a veteran is at the maximum evaluation and no 
other criteria are applicable, there is no case in 
controversy.  In order for a claim to proceed, there must be 
a benefit.  In this case, the maximum rating allowed for 
tinnitus under the applicable diagnostic code is 10 percent.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher 
schedular rating cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2004).  Wanner v. Principi, 17 Vet. App. 4 (2003).  The 
Schedule, however, explicitly prohibits pyramiding of 
disability evaluations under 38 C.F.R. § 4.14 (2004).  VA has 
provided for separate ratings for "like organs" when it has 
intended to, and if separate ratings in the case of bilateral 
tinnitus were warranted, it would have been so provided.  
See, e.g., 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2004) 
(providing separate ratings for atrophy of one testis and 
both testes), 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2004) 
(providing separate ratings for removal of one testis and 
both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 (2004) 
(providing separate ratings for surgery on one breast and on 
both breasts).  The provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case.

The veteran asserts that he experiences constant tinnitus in 
both ears and that he is therefore entitled to a separate 10 
percent rating for tinnitus for each ear under Diagnostic 
Code 6260.  The Board finds no merit in this argument.  VA 
considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head; no matter 
where the condition is manifested, the average impairment on 
earning capacity is the same.  Therefore, a single rating for 
tinnitus is warranted.  While the Schedule provides for 
separate rating for some other ear disabilities (see 
generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 
(2004)), it specifically does not address a "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Tinnitus has 
been defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Thus, the Board 
finds that either tinnitus is present or it is not, and that 
a single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.  

Moreover, the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or simply in the head.  
It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of Diagnostic Code 6260, or any other 
diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (2004).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2004); 68 Fed. Reg. 25,822-23 (2003).

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

The veteran, through his representative, has argued that the 
application of the General Counsel opinion to the veteran's 
case, because it was published after the veteran's claim was 
filed, is the functional equivalent of enforcing an ex post 
facto law.  The Board does not agree, and affirms the 
statement of the Decision Review Officer made during the 
veteran's November 2003 RO hearing.  At that time, the 
Decision Review Officer informed the veteran and his 
representative that the law did not change with the advent of 
the General Counsel opinion.  Instead, the law was simply 
clarified to continue the longstanding practice of a maximum 
10 percent allowance for tinnitus, whether in one ear, both 
ears, or in the head.  Therefore, no ex post facto situation 
exists.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.


REMAND

The veteran seeks an initial compensable rating for bilateral 
hearing loss.  Specifically, he alleges that his left ear 
hearing loss is more profound than reflected by the rating 
decision, which was based on the June 2002 VA audiological 
examination and not the August 2002 VA audiological 
examination, or the March 2003 private audiological 
examination.  The veteran argues that both VA audiological 
examinations were conducted improperly, and by an unlicensed 
audiologist.

A July 1966 preinduction examination report revealed the 
veteran had "normal" ears.  In conjunction with this 
examination, an audiological evaluation was conducted.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
 LEFT
0
0
5
10
10

No average puretone decibel loss figures or speech 
recognition ability percentages were reported.  The veteran 
was deemed fit for military service. 

An audiological examination was conducted in March 1968.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
 LEFT
0
0
0
15
5

No average puretone decibel loss figures or speech 
recognition ability percentages were reported. 

An audiological examination was conducted in January 1970.  
Puretone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
20
 LEFT
15
10
10
20
20

No average puretone decibel loss figures or speech 
recognition ability percentages were reported.

In February 1971, an examination of the veteran was conducted 
upon release from active duty service.  The report revealed 
the veteran had "normal" ears.  In conjunction with this 
examination, an audiological evaluation was conducted.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
15
 LEFT
15
5
0
10
10

No average puretone decibel loss figures or speech 
recognition ability percentages were reported.

A VA audiological evaluation was conducted in June 2002.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
60
 LEFT
25
50
50
55
50

The report stated an average puretone decibel loss of 51 
decibels in the left ear and 48 decibels in the right ear.  
The word recognition percentage in the left ear was 88 
percent, and 88 percent in the right ear.  

At that time, the veteran reported experiencing noise 
exposure during service as an aviation electrician where he 
was exposed to jet plane noise.  He also reported little 
occupational noise exposure after service, when he was a 
plumber, and no recreational noise exposure.  The examiner's 
opinion was that the veteran's bilateral hearing loss was at 
least as likely as not related to the acoustic trauma he 
experienced while in service.  Service connection was granted 
the same month, and the veteran's left ear hearing loss was 
rated as noncompensable.

Thereafter, another VA audiological evaluation was conducted, 
in August 2002.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
60
 LEFT
45
45
45
45
50

The report stated an average puretone decibel loss of 46 
decibels in each ear.  The word recognition percentage in 
each ear was 88 percent.  During this examination, the 
veteran reported occasional post-service occupational noise 
exposure when he was employed as a plumber on a commercial 
site.  He also stated that he used to hunt recreationally, 
but it was infrequent and ended several years earlier.  The 
examiner, who also conducted the June 2002 VA audiological 
evaluation, did not state an opinion as to whether the 
veteran's hearing loss was related to his time in service.

In March 2003, a private company conducted an audiological 
examination.  The results were a puretone decibel loss 
average of 51 decibels for the right ear and 49 decibels for 
the left ear.  The reported word recognition scores, using a 
recorded CD, were 48 percent for the right ear and 56 percent 
for the left ear.  However, it was not stated that the 
Maryland CNC word list was used.

The veteran has argued that the VA audiological examinations 
were not properly administered because the words on the 
Maryland CNC list were spoken to him by the examiner, instead 
of having the examiner play a recording of the word list.  
The veteran has also argued that the VA examiner had 
instructed the veteran to "guess" at the words if he could 
not understand them fully.  In a review dated in December 
2003, the VA supervising audiologist stated that instructing 
one whose hearing is being tested to guess does not 
invalidate those test results. 

A claim of an increased rating or an initial compensable 
rating for left ear hearing loss requires the application of 
38 C.F.R. § 4.85 (2004) to the competent medical evidence of 
record.  In order to make such application, VA requires the 
percentage of word recognition ability resulting from the 
Maryland CNC test.  This is because assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In addition, the audiological evaluation must be conducted by 
a state-licensed audiologist.  38 C.F.R. § 4.85(a).  In the 
review of all audiological evaluations of record, the 
supervising VA audiologist found that both the audiologist 
trainee who conducted the June and August 2002 VA 
audiological evaluations, and the person who conducted the 
veteran's private audiological examination, were not state 
licensed audiologists.  Additionally, the VA audiologist 
noted that it was VA policy when speech recognition was below 
92 percent, a performance intensity function must be 
obtained.  The reviewing VA audiologist stated that this had 
not been accomplished.

The VA supervising audiologist recommended in his review 
report, that the veteran be accorded an additional 
examination with a state-licensed audiologist, and at a 
another VA facility if possible.  In light of the veteran's 
argument as to the accuracy and administration of the VA 
examinations, and the unacceptability of the veteran's 
private audiologist's examination, the Board agrees with this 
recommendation.  


Accordingly, this issue is remanded for the following 
actions:

1.  The appellant must be afforded an 
additional VA audiological evaluation, 
which must be conducted by a state-
licensed audiologist, and one different 
than that who conducted the June and 
August 2002 VA audiological 
examinations if that person is now 
licensed.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
Specifically, the results of the 
audiological evaluation should state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 
and 4000 Hertz, provide the puretone 
threshold average, and must also state 
the results of the word recognition 
test, in percentages, using the 50 word 
Maryland CNC recorded word lists.  The 
claims file must be made available to 
and reviewed by the examiner.  The 
rationale for any opinions expressed 
should be provided.  The report should 
be typed.

2.  The RO must notify the appellant 
that it is his responsibility to report 
for any VA examination scheduled, and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the 
appellant does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the 
appellant of his VA examination must be 
placed in the appellant's claim file.  

3.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to an initial compensable evaluation 
for left ear hearing loss.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The veteran need not do anything at this time; however, he 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


